The following opinion was filed November 10, 1908:
BabNES, J.
(dissenting). Mankind is sometimes prone to emphasize the correctness of conclusions reached after much doubt and hesitation by the use of positive and often extravagant language.
It seems to be conceded in the opinion of the court that under the authority of Carpenter v. Shepardson, 43 Wis. 406, and Montgomery v. Scott, 32 Wis. 249, the circuit court obtained jurisdiction of the person of the defendant by reason of his filing an affidavit in the municipal court stating that he could not have a fair trial therein and demanding that his cause be sent to the circuit court for trial, and by virtue of his appearing in the latter court without objection and defending his cause therein. The doctrine of these cases is amplified and supplemented by Rindskopf v. State, 34 Wis. 217; Jerdee v. State, 36 Wis. 170; State v. Homey, 44 Wis. 615; Baker v. State, 56 Wis. 568, 14 N. W. 718; and by sec. 2643, Stats. (1898), providing for voluntary appearance in civil actions.
But the judgment is reversed because the circuit court had no jurisdiction of the subject matter of the action. If it-is *567a fact that there was a lack of jurisdiction in the trial court, its proceedings were coram non judice, and the conclusion of this court is manifestly correct, although it appears that the defendant has had a fair trial, not a single exception or objection being called to onr attention aside from the jurisdictional question. It is urged that the circuit court was by implication deprived of jurisdiction to try bastardy actions because exclusive jurisdiction of such actions was conferred upon the municipal court created by ch. 24, Laws of 1895, and it is said that: “The language in respect to the matter is very plain. There is no controversy as to its import. Therefore we need not quote or discuss the provisions.” In support of the conclusion that the circuit court was deprived of jurisdiction by ch. 24, Laws of 1895, Meyer v. Garthwaite, 92 Wis. 571, 66 N. W. 704, and Burnham v. Norton, 100 Wis. 8, 75 N. W. 304, are cited.
I think it is far from being plain that exclusive jurisdiction, or in fact any jurisdiction' at all, in bastardy actions, is conferred on the municipal court. There is not a word in the act directly conferring such jurisdiction. It is only by a somewhat far-fetched implication that it is conferred at all. The act provides that the preliminary examinations held by the examining magistrates shall be certified and returned either to said municipal court or to the municipal court of Neenah and Menashá. The act is silent as to what shall be done when the examinations are so certified. It does not say that the municipal court shall try such actions. It would seem that, as to an inferior court created by statute and dependent upon statute law for its powers, the language of the act defining its powers should define them with accuracy and certainty, rather than that they should.be supplied by doubtful implication. It is probably true that the legislature intended that this court should have jurisdiction to try bastardy actions, but it has not said so. There is no express provision in the statute under discussion which deprives the *568circuit court of its general jurisdiction to try bastardy actions that are properly before it. There is no language therein from which a withdrawal of such jurisdiction can be inferred, except the provision to the effect that preliminary examinations shall be certified and returned to one of the two municipal courts of the county. In the present ease two implications must necessarily be drawn to deprive the circuit court of jurisdiction: one that the legislature intended to confer jurisdiction in such cases upon the municipal court, and the other that it intended to deprive the circuit court of any jurisdiction over them.
In support of the view that the circuit court has been deprived of jurisdiction, it is said that general jurisdiction was conferred on county courts over matters within the jurisdiction of the circuit courts before county courts were created; that the law creating county courts did not, by its express provisions, deprive the circuit courts of their former jurisdiction, but that such law in effect and by implication made the jurisdiction of the county courts exclusive. The cases of Meyer v. Garthwaite, 92 Wis. 571, 66 N. W. 704, and Burnham, v. Morton, 100 Wis. 8, 75 N. W. 304, are cited in support of this view. The comparison is apt and appropriate, but I do not think the decided cases sustain the view adopted by the court. In Meyer v. Garthwaite the court said:
“It seems to be settled in this state that the circuit court, as a court of equity, has a general, original jurisdiction over matters arising in the administration of estates concurrent with the county courts. 1 Fom. Eq. Jur. §§ 346 — 351; Glascott v. Warner, 20 Wis. 654; Tryon v. Farnsworth, 30 Wis. 577; Brook v. Chappell, 34 Wis. 405; Catlin v. Wheeler, 49 Wis. 507, 520, 5 N. W. 935. Yet that jurisdiction is practically suspended to this extent: that the circuit court will decline to take jurisdiction over such matters unless such special facts appear as show that a complete and adequate remedy cannot be given by the county court.”
*569In Burnham v. Norton tbe court said:
“It is too well settled to require discussion here that circuit courts, by virtue of their general equity powers, with some exceptions, have original jurisdiction concurrent with county courts over matters pertaining to the settlement of the estates of deceased persons (Tryon v. Farnsworth, 30 Wis. 517), though, where such concurrence exists, generally speaking, that of the county courts is held to supersede that of the circuit courts, so that the latter should decline to exercise such jurisdiction in the absence of special facts or circumstances rendering the power of the county courts not sufficiently broad and comprehensive to furnish as complete and sufficient a remedy as that to be found in the circuit courts.”
These cases do not show any lack of jurisdiction in the circuit courts. On the contrary, they show that they have jurisdiction, but jurisdiction they should ordinarily refuse to exercise. They are in harmony with Catlin v. Wheeler, 49 Wis. 507, 520, 5 N. W. 935, in which it is said:
“It has already been decided by this court that county courts have jurisdiction in such matters concurrent with the circuit court, or court of chancery proper, by force of the statute; but it will require the strongest, clearest, and most unequivocal language of the statute to make such a jurisdiction of the county courts in probate exclusive, and no such language is found in the present statute.”
The cases of Glascott v. Warner, 20 Wis. 654; Brook v. Chappell, 34 Wis. 405; and Gatlin v. Wheeler, supra, all hold that the statute conferring certain powers on county courts theretofore exercised by the circuit courts did not deprive the circuit courts of any jurisdiction, in the absence of language expressly taking away such jurisdiction. The assumption that such courts could be deprived of jurisdiction by a mere implication that might be drawn was repudiated.
There is no warrant for saying'that jurisdiction in probate matters is still vested in the circuit courts but the right to exercise it has been taken away. This is equivalent to say*570ing that those courts have been deprived of jurisdiction. The statutes do not provide for suspended animation. The learned judge who wrote Burnham v. Norton has too much respect for precedent to desire to overrule the numerous prior decisions of this court, not only holding that circuit courts had concurrent jurisdiction with county courts, but also holding that they had the right to exercise such jurisdiction if they saw fit.
Applying to ch. 24, laws of 1895, the same construction which the court has uniformly applied to the acts conferring jurisdiction on county courts, and assuming that the municipal court of Winnebago county had jurisdiction to try bastardy cases, I think the circuit court had concurrent jurisdiction of the subject matter of the case under consideration, as well as of the person.
The bastardy act, being in derogation of the common law, was treated by the courts after its adoption as though it were an encroachment upon the prerogatives of certain male members of the human family. Paternity had to be proved beyond a reasonable doubt, although the action was in no sense criminal. A discharge by one magistrate after examination was held to be a final adjudication, so that there could be no other examination. State ex rel. Dilworth v. Braun, 31 Wis. 600. In this particular the rule adopted was more strict than that applicable to examinations in criminal cases. When we take into account the fact that the only purpose of such a proceeding is to compel the putative father of illegitimate offspring to help contribute to the support of his child, so that it may not become a public charge, no good reason is apparent why a defendant should be fenced around with technical rules calculated to defeat the ends of justice. He is entitled to a fair trial. The defendant here admittedly has had such a trial in a forum of his own choosing; and I think the judgment should be affirmed.